v--~
       \.r245B (Rev 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                 Page I of I



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                                                  JUDGMENT IN A CRIMINAL CASE
                                           V.                                                                        (For Offenses Committed On or After November I, 1987)



                           Alejandro Lara-Aparicio                                                                   Case Number: 3: 19-mj-24333

                                                                                                                     Emerson Wheat
                                                                                                                     Defendant 's Attorney


       REGISTRATION NO. 91352298
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
                                        ----------------------------
       •    was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                    Nature of Offense                                                                                            Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                  1

        0 The defendant has been found not guilty on count(s)
                                                      --------------------
       •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                    "1_
                                           TIME SERVED                                                            O _ _ _ _ _ _ _ _ _ days

        IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the   defendant's possession at the time of arrest upon their deportation or removal.
        0     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                   Friday, NovemQer 8, 2019
                                                                                                                   Date of Imposition of Sentence


       Received        J ·\,~~
                    DUSM
                             J                       I               t~~    ;_ : ...-, '1 . i,.
                                                                     :_>••: 'i I'      ·, :,·· •
                                                                                                                                 1'~
                                                                     '
                                                                          ·--~ -.
                                                                           •   ..-.·    ;          Jo .. • .,.J
                                                                                                      .......
                                                                                                                      NORABLE F. A. GOSSETT III
                                                                                                                      ITED STATES MAGISTRATE JUDGE
                                                                         NCV ti Bzu·,g
                                                              c1.. r-tl-~ . \J.~ ~ l ~ ··;1'.. -~ ,:CvRT
                                                                                            ...

                                                         ~ ~ . --: ::.~, ~1sr R1CT QF ·:~ .. 1~:K~ !;.
       Clerk's Office Copy                             -·· -- -------,.-                                 ------
                                                                                                      D:cPL-T l'                                                 3:19-mj-24333
